Harrison, J., concurring.
I concur in the judgment of reversal upon the ground, as set forth by Mr. Justice Temple in his opinion, that the evidence, as shown by the record, was insufficient to justify tiie verdict. I am of the opinion, however, that the court did not err in refusing to dismiss the cause. The information was filed December 27,1894, and the defendant was arraigned January 4th, and having taken time to plead, on the *15411th of January demurred to the information. Argument was had upon this demurrer January 18th, and on the 25th of January the court overruled the demurrer, and the defendant entered a plea of not guilty. This was the first point of time after the filing of the information at which the defendant could be brought to trial, and his trial was had on the 18th of March. Whatever time was consumed by him in dilatory motions or pleas, which had the effect to postpone the time at which he could be brought to trial was “good cause to the contrary,” upon his application for the dismissal of the cause, under section 1382 of the Penal Code.